              Case 13-12466-mkn        Doc 216   Entered 04/23/20 15:49:40     Page 1 of 4



 1   CHRISTOPHER P. BURKE, ESQ.                                       ECF Filed on 4/23/20
     Nevada Bar No.: 004093
 2   atty@cburke.lvcoxmail.com
     218 S. Maryland Parkway
 3   Las Vegas, Nevada 89101
     (702) 385-7987
 4   Attorney for Debtors
 5
                            UNITED STATES BANKRUPTCY COURT
 6                                DISTRICT OF NEVADA
 7
     In Re:                                      Case No.: 13-12466-MKN
 8
     WILLIE N. MOON, and                         Chapter 13
 9   ADNETTE M. GUNNELS-MOON
10                          Debtors.             Date: N/A
                                                 Time: N/A
11
12
       RESPONSE TO RUSHMORE’S OBJECTION TO PROPOSED ORDER AND
13                   ALTERNATIVE PROPOSED ORDER

14            COMES NOW, Debtors, Willie N. Moon and Adnette M. Gunnels-Moon, jointly (“the

15   Moons”), in Response to Creditor, Rushmore Loan Management Services, LLC
16   (“Rushmore”), Objection to Proposed Order and Alternative Proposed Order.
17                               Detailed Response to Objection
18            In a strange twist, Rushmore, whose opposition failed to oppose, or even address the
19   Moons FRBP 5009(d) request,1 now seeks to control the order being submitted. By doing
20   so, not only is Rushmore again delaying the Moons ability to free up their property, its two
21   objections are incorrect. First, Rushmore argues that this Court did not “grant” the Moons
22   “motion in part”. (Obj. p.2, ln.3 and 6). And second, that it is not “Rushmore’s” lien (Obj.
23   p.2, ln.2-6). As shown below, both objections fail.
24            It should come as no surprise, that without any opposition, this Court specifically
25   stated that “partial relief is granted” to the Moons FRBP 5009(d) request:
26
27   1. See Dkt.#205
28                                                 1
            Case 13-12466-mkn       Doc 216     Entered 04/23/20 15:49:40      Page 2 of 4



 1         THE COURT:           All right. So as to that part of the relief, I
                                assume, Mr. Burke, you would want at least that
 2                              partial relief granted as soon as possible so you
                                could record the order. Is that fair to say?
 3
           MR. BURKE:           Yes, Your Honor.
 4
           THE COURT:           Okay. Ms. Winslow, do you have any objection to
 5                              Mr. Burke submitting an order granting that
                                aspect of the relief, and would you want to sign
 6                              off since your client isn't involved?
 7         MS. WINSLOW:         Yeah. I would want to sign off on it. I do not have
                                an objection to that part of his request.
 8
           THE COURT:           Okay. All right. Mr. Burke, go ahead and prepare
 9                              that part of the request and submit it forthwith.
10   (E. ‘A’-Trans. p.3 ln.2-14) (emphasis added).
11          Thus, that portion of the Moons proposed order is correct.
12          Second, throughout this proceeding, the second mortgage on the Moons home has
13
     constantly been referred to as Rushmore’s lien. Initially, in the Moons motion to avoid lien
14
     (Dkt.#29, p.5, ln.3-5). Then, the corresponding order avoiding lien (Dkt. #34, p.1, ln.18-19
15
     and p.2, ln.4-5). Also, Rushmore’s own policies and procedures manuel refer to its lien.
16
           Junior Lien
17
           Procedures
18
           In the event a Motion to Stip Value, Void Lien, Motion to Void, etc. is received,
19         the bankruptcy specialist will notify the Investor to determine if we should
           proceed with the Agreed Order including, but not limited to:
20
           · Servicer agrees to the avoidance of its junior lien on the condition that the
21
           Debtors complete their Chapter 13 Plan and receive a Chapter 13 discharge.
22
           · Servicer retains its lien on any surplus proceeds from a potential foreclosure
23         sale by the senior lien holder prior to the Debtors’ completion of their Chapter
           13 Plan and entry of their Chapter 13 discharge.
24
                                        — — —
25         · Should the debtor convert or be dismissed from their main bankruptcy case,
           the lien will be reinstated.
26
                                       — —       —
27
28                                                 2
            Case 13-12466-mkn        Doc 216     Entered 04/23/20 15:49:40      Page 3 of 4



 1   ( Tr. Ex.’19‘ p. 825 (Policy and Procedures Manual p.93) (Sealed)) (Emphasis added).
 2          In addition, the Moons also referred to it as such at trial, with no objection by
 3   Rushmore (Dkt.#152, p.49, ln.11-15, p.115, ln.1-11 and p.144, ln.20-24) Even the Courts
 4   memorandum noted the Moons description of Rushmore lien (Dkt.#157 p.20, ln.20-21,
 5   p.23, ln.3 and p.47, ln.24-25). Thus, it makes sense that this Court’s memorandum also
 6   refers to the lien as Rushmore’s lien on several occasions (Dkt. #157, p.4, ln.28, p.49, ln.17-
 7   20, and 22-24 and p.54, ln. 1-2, 5-8 and 11-12). Finally, the Moons second motion for
 8   contempt used this language (i.e. Rushmore’s lien).2 And naturally, the Moons reply
 9   requested confirmation regarding Rushmore’s lien.3
10          So, without any written opposition by Rushmore and to be consistent and not
11   confuse title companies, the Moons have logically continued that wording. Therefore, the
12   Moons proposed language is appropriate for this order. Thus, their version of the order
13
     should be the one the Court approves.
14
15
            DATED this 23rd day of April 2020.
16
17          RESPECTFULLY SUBMITTED:

18
            /S/CHRISTOPHER P. BURKE, ESQ.
19          CHRISTOPHER P. BURKE, ESQ.
            218 S. Maryland Parkway
20          Las Vegas, Nevada 89101
            (702) 385-7987
21
22
23
24
25
26
     2. Dkt.#180, p13, ln.5-6 and p.14, ln.1).
27   3. Dkt. #211, p.7, ln.4-6
28                                                 3
            Case 13-12466-mkn       Doc 216    Entered 04/23/20 15:49:40      Page 4 of 4



 1
                                      Certificate of Service
 2
 3          I hereby certify that on the 23rd day of April, 2020, I caused the above and foregoing
     RESPONSE TO RUSHMORE’S OBJECTION TO PROPOSED ORDER AND ALTERNATIVE
 4   PROPOSED ORDER to be sent by electronic notice and/or depositing same in the United
 5   State Mail, first class, postage prepaid, in a securely sealed envelope and addressed to the
     last know address of the following:
 6
 7   Natalie L. Winslow, Esq.
     Nevada Bar No. 12125
 8   Ariel E. Stern, Esq.
 9   Nevada Bar No. 8276
     Lilith Vala Xara, Esq.
10   Nevada Bar No. 13138
     Jamie K. Combs, Esq.
11
     Nevada Bar No. 13088Akerman LLP
12   1635 Village Center Circle, Suite 200
     Las Vegas, NV 89134
13   (702) 634-5000
     Facsimile (702) 380-8572
14
     natalie.winslow@akerman.com
15   ariel.stern@akerman.com
     jamie.combs@akerman.com
16
17
     /S/ Adriana Pelayo
18   Employee of
     Christopher P. Burke, Esq.
19
20
21
22
23
24
25
26
27
28                                                4
